Order entered July 30, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00136-CR

                          RICHARD EARL DRIVER, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80032-2013

                                           ORDER
         The Court GRANTS appellant’s July 7, 2014 amended motion to extend time to file his

brief. We ORDER the appellant’s brief received on June 29, 2014 filed as of the date of this

order.

         The State’s brief is due in this appeal and in the companion case 05-14-00135-CR within

THIRTY DAYS of the date of this order.

                                                      /s/   DAVID EVANS
                                                            JUSTICE